 



EXHIBIT 10.05

SECOND AMENDED AND RESTATED
EMPLOYMENT PROTECTION AGREEMENT

      THIS Second Amended and Restated Employee Protection Agreement between
Martin Marietta Materials, Inc., a North Carolina corporation (the “Company”),
and              (the “Employee”), dated as of this 14th day of November, 2002
(the “Effective Date”)

W I T N E S S E T H :

      WHEREAS, Employee is a valuable member of management of the Company and
the Company desires to ensure the continuity of its senior management; and

      WHEREAS, it is the determination of the Company that management continuity
is most likely to occur if senior management is financially protected against
involuntary termination following a “Change of Control” (as defined below) of
the Company; and

      WHEREAS, the Company and the Employee entered into an Employment
Protection Agreement dated as of November 19, 1996, as amended and restated on
November 11, 1999 (as amended, the “Prior Agreement”) to provide the Employee
with payments and benefits upon certain terminations of the Employee’s
employment with the Company in connection with a Change of Control, in
consideration of the Employee’s continued service to the Company (which the
parties hereto agree constitutes adequate consideration to support to the
Company’s obligations under this Agreement); and

      WHEREAS, the Company and the employee desire to more clearly reflect their
intention with respect to certain provisions in the Prior Agreement, as set
forth in this Agreement;

      NOW, THEREFORE, in consideration of the premises and mutual covenants
herein contained, and for other good and valuable consideration, the receipt and
sufficiency of which are acknowledged, it is hereby agreed by and between the
Company and the Employee, each of whom intends to be legally bound, as follows:

      1.     Definitions. For purposes of this Agreement,

      (a) “Annual Bonus” shall mean the Employee’s highest annual bonus paid
during the period beginning five years prior to a Change of Control and ending
on the date of termination of employment.

 



--------------------------------------------------------------------------------



 



      (b)  “Base Salary” shall mean the highest annual rate of base salary that
Employee receives from the Company or its affiliates within the twelve-month
period ending on the date of a Change of Control.

      (c)  “Board” shall mean the Board of Directors of the Company.

      (d)  “Cause” shall mean the Employee’s having been convicted in a court of
competent jurisdiction of a felony or has been adjudged by a court of competent
jurisdiction to be liable for fraudulent or dishonest conduct, or gross abuse of
authority or discretion, with respect to the Company, and such conviction or
adjudication has become final and non-appealable. The Employee shall not be
deemed to have been terminated for Cause, unless the Company shall have given
the Employee (A) notice setting forth, in reasonable detail, the facts and
circumstances claimed to provide a basis for termination for Cause, (B) a
reasonable opportunity for the Employee, together with his counsel, to be heard
before the Board and (C) a notice of termination stating that, in the reasonable
judgment of the Board, the Employee was guilty of conduct constituting Cause and
specifying the particulars thereof in reasonable detail.

      (e)  “Change of Control” shall mean:



       (i) The acquisition on or after October 18, 1996 by any individual,
entity or group (within the meaning of Section 13(d)(3) or 14(d)(2) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)) (an “Acquiring
Person”) of beneficial ownership (within the meaning of Rule 13d-3 promulgated
under the Exchange Act) of 40% or more of either (A) the fully diluted shares of
common stock of the Company, as reflected on the Company’s financial statements
(the “Outstanding Company Common Stock”), or (B) the combined voting power of
the then outstanding voting securities of the Company entitled to vote generally
in the election of directors (the “Outstanding Company Voting Securities”);
provided, however, that for purposes of this subsection (i), the following
acquisitions shall not constitute a Change of Control: (X) any acquisition by
the Company or any “affiliate” of the Company, within the meaning of 17 C.F.R. §
230.405 (an “Affiliate”), (Y) any acquisition by any employee benefit plan (or
related trust) sponsored or maintained by the Company or any Affiliate of the
Company or (Z) any acquisition by any entity pursuant to a transaction which
complies with clauses (A), (B) and (C) of subsection (iii) of this definition;
or



       (ii) Individuals who constitute the Incumbent Board cease for any reason
to constitute at least a majority of the Board; or



       (iii) Consummation of a reorganization, merger or consolidation or sale
or other disposition of all or substantially all of the assets of the Company (a
“Business Combination”), in each case, unless, following such Business
Combination, (A) all or substantially all of the individuals and entities who
were the beneficial owners, respectively, of the Outstanding Company Common
Stock and Outstanding Company Voting Securities immediately prior to such
Business Combination beneficially own, directly or indirectly, more than 50% of,
respectively, the then outstanding shares of common stock and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Business Combination (including, without limitation, a
corporation which as a result of such transaction owns the

 



--------------------------------------------------------------------------------



 





  Company or all or substantially all of the Company’s assets either directly or
through one or more subsidiaries) in substantially the same proportions as their
ownership, immediately prior to such Business Combination, of the Outstanding
Company Common Stock and Outstanding Company Voting Securities, as the case may
be, and (B) no Person (excluding any employee benefit plan (or related trust)
sponsored or maintained by the Company or any Affiliate of the Company, or such
corporation resulting from such Business Combination or any Affiliate of such
corporation) beneficially owns, directly or indirectly, 40% or more of,
respectively, the fully diluted shares of common stock of the corporation
resulting from such Business Combination, as reflected on such corporation’s
financial statements, or the combined voting power of the then outstanding
voting securities of such corporation except to the extent that such ownership
existed prior to the Business Combination and (C) at least a majority of the
members of the board of directors of the corporation resulting from such
Business Combination were members of the Incumbent Board at the time of the
execution of the initial agreement, or of the action of the Board, providing for
such Business Combination; or



       (iv) Approval by the shareholders of the Company of a complete
liquidation or dissolution of the Company.

      (f)  “COBRA” shall mean 29 U.S.C. §§ 1161-1168, as amended from time to
time.

      (g)  “Disability” shall mean a medically determined physical or mental
impairment which qualifies the Employee for benefits under the Company’s
long-term disability program. An Employee shall not be deemed to have incurred a
Disability until such benefits actually become payable (i.e., after any
applicable waiting period). If the Company does not maintain a long-term
disability program, or if the Employee does not elect coverage under such
program, Disability shall mean the incapacity of the Employee such that he is
unable to perform his duties to the Company for a period of 150 out of 180
consecutive days, as determined in the reasonable judgment of the Committee.

      (h)  “Good Reason” shall mean (i) a good faith determination by the
Employee that the Company or any of its officers has (A) taken any action which
materially and adversely changes the Employee’s position (including titles),
authority or responsibilities with the Company or reduces the Employee’s ability
to carry out his duties and responsibilities with the Company or (B) has failed
to take any action where such failure results in material and adverse changes in
the Employee’s position (including titles), authority or responsibilities with
the Company or reduces the Employee’s ability to carry out his duties and
responsibilities with the Company; (ii) a reduction in the Employee’s Base
Salary or a restriction on the eligibility requirements for other forms of
monetary compensation that is inconsistent with the eligibility requirements
used prior to a Change of Control; or (iii) requiring the Employee to be
employed at any location more than 35 miles further from his principal residence
than the location at which the Employee was employed immediately preceding the
Change of Control, in any case of (i), (ii) or (iii) without the Employee’s
prior written consent.

      (i)  “Incumbent Board” shall mean a member of the Board of Directors of
the Corporation who is not an Acquiring Person, or an affiliate (as defined in
Rule 12b-2 of the

 



--------------------------------------------------------------------------------



 



Exchange Act) or an associate (as defined in Rule 12b-2 of the Exchange Act) of
an Acquiring Person, or a representative or nominee of an Acquiring Person.

      (j)  “IRS” shall mean the United States Internal Revenue Service.

      (k)  “Term” shall mean the term of this Agreement as set forth in Section
2.

      (l)  “Welfare Benefits” shall mean all benefits provided by the Company to
its employees pursuant to an “employee welfare benefit plan” as defined in
Section 3(1) of the Employee Retirement Income Security Act of 1974, as amended.

      2.     Effective Date; Term. This Agreement shall be effective as of the
Effective Date, and shall remain in effect up to and including November 13,
2003, after which time this Agreement shall expire; provided, however, that on
November 14, 2003, and on each subsequent anniversary thereof (each an
“Anniversary Date”), the Term of this Agreement shall automatically be extended
for one additional year, unless at least sixty (60) days prior to such
Anniversary Date, either party to this Agreement gives written notice to the
other party of an intent to cancel such automatic extension, in which case this
Agreement shall expire upon the expiration of the then existing Term; further
provided, however, that, notwithstanding the above, (a) if a Change of Control
occurs prior to the termination of this Agreement, or (b) if prior to the
termination of this Agreement the Board becomes aware of any circumstances which
in the ordinary course result in a Change of Control (whether or not with
respect to the party first coming to the Board’s attention), then under no
circumstances will this Agreement terminate prior to the date that is 31 days
following the second anniversary of the Change of Control. Notwithstanding this
Section 2, the Company’s obligations under this Agreement shall survive the
termination of this Agreement if all events giving rise to such obligations
occurred prior to such termination.

      3.     Obligations of the Company upon Termination. If, during the two
year period following the effective date of a Change of Control, the Company
terminates the Employee’s employment other than for Cause or Disability, or the
Employee terminates his employment for Good Reason or if, during the thirty day
period following the two year anniversary of the effective date of a Change of
Control, the Employee terminates his employment for any reason:

      (a)  The Company shall pay to the Employee in a lump sum within 15 days
following Employee’s termination of employment:



       (i) if not theretofore paid, an amount equal to any portion of the
Employee’s earned but unpaid Base Salary (including unused but accrued vacation
time) through the date of termination of employment; and          (ii) a cash
amount equal to three times the sum of:



       (A) the Employee’s annual Base Salary and

 



--------------------------------------------------------------------------------



 





  (B) the Employee’s Annual Bonus.

      (b)  The Company shall provide, for the period of three years following
the date of Employee’s termination of employment, all Welfare Benefits for the
Employee and his dependents and beneficiaries that are at least as favorable in
all material respects as the benefits provided to such person immediately
preceding the Change of Control and to employees employed by the Company or its
successor in positions following the Change of Control that are similar to the
position the Employee held immediately prior to the Change of Control
(“Similarly Situated Active Employees”); provided, however, that, with respect
to this Section 3(b), the Employee shall be required to pay the same share of
the cost of such Welfare Benefits as Similarly Situated Active Employees.

      (c)  The Company shall continue to be obligated to provide all the
benefits provided for under the Company’s defined benefit retirement plans and
defined contribution retirement plans, including the Company’s Supplemental
Excess Retirement Plan.

      (d)  The Company shall provide the Employee with the same retiree medical
benefits that were in effect for retirees of the Company immediately prior to
the Change in Control, based on the Employee’s years of service, including
service after the Change in Control; provided, however, that if Employee is less
than age 55 on the date of termination of employment, Employee shall be treated
for purposes of entitlement to such benefits as if he had attained age 55 prior
to such termination.

      4.     Certain Additional Payments by the Company.

      (a)  Anything in this Agreement to the contrary notwithstanding, in the
event it shall be determined that any payment or distribution by the Company to
or for the benefit of the Employee, or any benefit provided by the Company to
the Employee (whether paid or payable or distributed or distributable provided
pursuant to the terms of this Agreement or otherwise, but determined without
regard to any additional payments required under this Section 4) (a “Payment”)
would be subject to the excise tax imposed by Section 4999 of the Code (or any
successor provision) or any interest or penalties are incurred by the Employee
with respect to such excise tax (such excise tax, together with any such
interest and penalties, are hereinafter collectively referred to as the “Excise
Tax”), then the Employee shall be entitled to receive an additional payment (a
“Gross-Up Payment”) in an amount such that after payment by the Employee of all
taxes with respect to the Gross-Up Payment (including any interest or penalties
imposed with respect to such taxes), including, without limitation, any income
taxes (and any interest and penalties imposed with respect thereto) and Excise
Tax imposed upon the Gross-Up Payment, the Employee retains an amount of the
Gross-Up Payment equal to the Excise Tax imposed upon the Payment.

      (b)  Subject to the provisions of Section 4(c), all determinations
required to be made under this Section 4, including whether and when a Gross-Up
Payment is required and the amount of such Gross-Up Payment and the assumptions
to be utilized in arriving at such determination, shall be made by Ernst & Young
or such other nationally recognized accounting firm then auditing the accounts
of the Company (the “Accounting Firm”) which shall provide

 



--------------------------------------------------------------------------------



 



detailed supporting calculations both to the Company and the Employee within 15
business days of the receipt of notice from the Employee that there has been a
Payment, or such earlier time as is requested by the Company. In the event that
the Accounting Firm is serving as accountant or auditor for the individual,
entity or group effecting the Change of Control, or is unwilling or unable to
perform its obligations pursuant to this Section 4, the Employee shall appoint
another nationally recognized accounting firm to make the determinations
required hereunder (which accounting firm shall then be referred to as the
Accounting Firm hereunder). All fees and expenses of the Accounting Firm shall
be borne solely by the Company. Any Gross-Up Payment, determined pursuant to
this Section 4, shall be paid by the Company to the Employee within five days of
the receipt of the Accounting Firm’s determination. Any determination by the
Accounting Firm shall be binding upon the Company and the Employee. As a result
of the potential uncertainty in the application of Section 4999 of the Code (or
any successor provision) at the time of the initial determination by the
Accounting Firm hereunder, it is possible that Gross-Up Payments which will not
have been made by the Company should have been made (“Underpayment”), consistent
with the calculations required to be made hereunder. In the event that the
Company exhausts its remedies pursuant to Section 4(c) and the Employee
thereafter is required to make a payment of any Excise Tax, the Accounting Firm
shall determine the amount of the Underpayment that has occurred and any such
Underpayment shall be promptly paid by the Company to or for the benefit of the
Employee.

      (c)  The Employee shall notify the Company in writing of any claim by the
IRS that, if successful, would require the payment by the Company of the
Gross-Up Payment. Such notification shall be given as soon as practicable but no
later than 20 business days after the Employee is informed in writing of such
claim and shall apprise the Company of the nature of such claim and the date on
which such claim is requested to be paid. The Employee shall not pay such claim
prior to the expiration of the 30-day period following the date on which he
gives such notice to the Company (or such shorter period ending on the date that
any payment of taxes with respect to such claim is due). If the Company notifies
the Employee in writing prior to the expiration of such period that it desires
to contest such claim, the Employee shall:



       (i) give the Company any information reasonably requested by the Company
relating to such claim,          (ii) take such action in connection with
contesting such claim as the Company shall reasonably request in writing from
time to time, including, without limitation, accepting legal representation with
respect to such claim by an attorney reasonably selected by the Company,    
     (iii) cooperate with the Company in good faith in order effectively to
contest such claim, and          (iv) permit the Company to participate in any
proceedings relating to such claim;

provided, however, that the Company shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest and shall

 



--------------------------------------------------------------------------------



 



indemnify and hold the Employee harmless, on an after-tax basis, for any Excise
Tax or income tax (including interest and penalties with respect thereto)
imposed as a result of such representation and payment of costs and expenses.
Without limiting the foregoing provisions of this Section 4(c), the Company
shall control all proceedings taken in connection with such contest and, at its
sole option, may pursue or forgo any and all administrative appeals,
proceedings, hearings and conferences with the taxing authority in respect of
such claim and may, at its sole option, either direct the Employee to pay the
tax claimed and sue for a refund or contest the claim in any permissible manner,
and the Employee agrees to prosecute such contest to a determination before any
administrative tribunal, in a court of initial jurisdiction and in one or more
appellate courts, as the Company shall determine; provided, however, that if the
Company directs the Employee to pay such claim and sue for a refund, the Company
shall advance the amount of such payment to the Employee, on an interest-free
basis, and shall indemnify and hold the Employee harmless, on an after-tax
basis, from any Excise Tax or income tax (including interest or penalties with
respect thereto) imposed with respect to such advance or with respect to any
imputed income with respect to such advance; and further provided that any
extension of the statute of limitations relating to payment of taxes for the
taxable year of the Employee with respect to which such contested amount is
claimed to be due is limited solely to such contested amount. Furthermore, the
Company’s control of the contest shall be limited to issues with respect to
which a Gross-Up Payment would be payable hereunder and the Employee shall be
entitled to settle or contest, as the case may be, any other issue raised by the
IRS or any other taxing authority.

      (d)  If, after the receipt by the Employee of an amount advanced by the
Company pursuant to Section 4(c), the Employee becomes entitled to receive any
refund with respect to such claim, the Employee shall (subject to the Company’s
complying with the requirements of Section 4(c)) promptly pay to the Company the
amount of such refund (together with any interest paid or credited thereon after
taxes applicable thereto). If, after the receipt by the Employee of an amount
advanced by the Company pursuant to Section 4(c), a determination is made that
the Employee shall not be entitled to any refund with respect to such claim and
the Company does not notify the Employee in writing of its intent to contest
such denial of refund prior to the expiration of 30 days after such
determination, then such advance shall be forgiven and shall not be required to
be repaid and the amount of such advance shall offset, to the extent thereof,
the amount of Gross-Up Payment required to be paid.

      5.     Other Compensation and Benefits. The amount payable under this
Agreement in accordance with Section 3(a) shall not be reduced on account of any
compensation received by the Employee from other employment. From and after the
date the Employee is employed by a third party which provides any of the
benefits described in Section 3(b), the Company shall not be obligated to
provide the benefits to the extent provided by such third party.

      6.     Legal Fees and Expenses. The Company shall promptly reimburse the
Employee for the reasonable legal fees and expenses incurred by the Employee in
connection with enforcing any right of the Employee pursuant to and afforded by
this Agreement; provided, however, that the Company only will reimburse the
Employee for such legal fees and expenses if, in connection with enforcing any
right of the Employee pursuant to and afforded by this Agreement, either (a) a
judgment has been rendered in favor of the Employee by a duly

 



--------------------------------------------------------------------------------



 



authorized court of law, (b) a duly authorized court of law determines that the
Employee’s claim was not frivolous, or (c) the Company and the Employee have
entered into a settlement agreement providing for the payment to the Employee of
any or all amounts due hereunder.

      7.     Confidential Information. The Employee shall not disclose any
secret or confidential information, knowledge or data relating to the Company or
any of its affiliated companies, and their respective businesses, obtained by
the Employee during his employment by the Company or any of its affiliated
companies and which is not otherwise public knowledge. In no event shall an
asserted violation of the provisions of this Section 7 constitute a basis for
deferring or withholding any amounts or benefits otherwise payable to the
Employee under this Agreement.

      8.     Release from Other Severance Benefits; COBRA. The Employee hereby
waives and releases the Company from the obligation to pay any severance
benefits to the Employee on account of a termination of employment on or after a
Change of Control, under any termination or severance policy of the Company
other than this Agreement, so long as all payments are made, and benefits
provided, to the Employee pursuant to Sections 3(a) and (b) herein. To the
extent that the obligation of the Company to provide medical benefits pursuant
to Section 3(b) is fulfilled, the period in which such medical benefits are
provided shall be credited towards the continued health care coverage required
to be offered to the Employee by COBRA, to the extent allowable under COBRA and
the regulations promulgated thereunder. In the event that no payment or benefits
are required pursuant to Sections 3(a) and (b), the Employee rescinds any such
waiver and release. Except for payments provided pursuant to the Company’s
formal severance policy, if any, the benefits and payments to be provided by
this Agreement will not reduce or eliminate any benefits or payments of any kind
whatsoever that are to be provided to the Employee, including but not limited
to, under any vacation policy, defined benefit retirement plan, defined
contribution retirement plan, and the Company’s Supplemental Excess Retirement
Plan.

      9.     Successors.

      (a)  This Agreement is personal to the Employee and, without the prior
written consent of the Company, shall not be assignable by the Employee
otherwise than by will or the laws of descent and distribution. This Agreement
shall inure to the benefit of and be enforceable by the Employee’s legal
representatives.

      (b)  This Agreement shall inure to the benefit of and be binding upon the
Company and its successors. The Company shall cause any successor to its
business, in any transaction in which this Agreement would not be assumed by
such successor by operation of law, to assume this Agreement by contract.

      10.     Miscellaneous.

      (a) Applicable Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of North Carolina, applied without
reference to principles of conflict of laws.

 



--------------------------------------------------------------------------------



 



      (b)  Notices. All notices and other communications hereunder shall be in
writing and shall be given by hand delivery to the other party or by registered
or certified mail, return receipt requested, postage prepaid, or overnight
delivery service requiring acknowledgement of receipt, addressed as follows:

              If to the Employee:   _____________________________
_____________________________
_____________________________
                  If to the Company:   Martin Marietta Materials, Inc.
2710 Wycliff Road
Raleigh, North Carolina 27607
Attention: Vice President and General Counsel

or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notices and communications shall be effective
when actually received by the addressee.

      (c)  Tax Withholding. The Company may withhold from any amounts payable
under this Agreement such Federal, state or local taxes as shall be required to
be withheld pursuant to any applicable law or regulation.

      IN WITNESS WHEREOF, the Employee has hereunto set his hand and the Company
has caused this Agreement to be executed in its name on its behalf, as of the
day and year first above written.

          MARTIN MARIETTA MATERIALS, INC.          
By:_____________________________           Stephen P. Zelnak, Jr.
      Chairman and Chief Executive Officer           EMPLOYEE          
_____________________________
      Name

 